Citation Nr: 1543685	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an acquired psychiatric disability, to include depression, PTSD, and anxiety. 


FINDINGS OF FACT

1.  In April 2010, prior to promulgation of a decision in the appeal, the Veteran's representative indicated in an October 2013 letter that they were not claiming the issue of service connection for PTSD.

2.  The Veteran's current acquired psychiatric disability, diagnosed as depression and generalized anxiety disorder, NOS, is the result of disease or injury in active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for an award of service connection for an acquired psychiatric disability other than PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD - Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In this case, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated in a letter dated October 15, 2013, that he was not claiming service connection for PTSD.  Specifically, the attorney stated, "this is not a PTSD case," and that, "the provisions of 38 C.F.R. 3.304(f), which concern PTSD, are not for application.  We are not claiming he is entitled to any benefit of that regulation ... ."  The Board thus finds there is no case or controversy with respect to the PTSD claim.  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue entitlement to service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

II.  Anxiety Disorder - Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).   

The Veteran was afforded a VA examination dated in November 2010, that diagnosed generalized anxiety disorder NOS (not otherwise specified).  Hence, the first element of service connection is established.

The Veteran attributes his acquired psychiatric disorder, in part, to fearing enemy attack while in Korea and serving along the DMZ (demilitarized zone).  See Veteran's February 2010 Statement in Support of Claim.  He claims that from his station, he was able to see into North Korea.  Id.  He further reports anxiety because of his belief that North Korea had gained confidential information from their capture of servicemen from the USS Pueblo just a few months prior, the threat of an attack was very real, especially given his location.  He reported that be began to drink heavily as a means of coping with his fear of death.  He also relayed incidents of helping the seriously wounded, driving over land mines, and shooting down North Korean propaganda balloons.  Id.  

The Veteran's service treatment records do not include complaints of psychiatric symptoms or nervousness, and he was not diagnosed with a psychiatric disorder in service.  However, service personnel records confirm that the Veteran served in Korea.  His claim of experiencing fear for his life due to an imminent North Korean attack is consistent with his service.  The Board accepts his claimed in-service stressor of fear resulting from the possibility of hostile enemy activity.  The evidence supports a finding of an in-service injury.  See 38 C.F.R. § 3.102.

The remaining question is whether generalized anxiety disorder, NOS is related to the symptoms or events in service.  The November 2010 VA examiner found that it was at least as likely as not that the Veteran's difficulties with his anxiety disorder were a result of or exacerbated by his military service.  The examiner explained that the Veteran's time in Korea conditioned him to fear death, due to the added expectation that it would involve torture.  He further explained that as the Veteran deals with a normal phase of life issue, thoughts of death bring about fears of torture, resulting in heightened anxieties.  

The examiner's opinion is probative and supports a grant of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Further, there is no other medical opinion of record and no other competent evidence of record which contradicts the VA examiner's findings.

VA treatment records references treatment for depression as far back as 1998 to 1999.  This appears to be the same disability most recently diagnosed as generalized anxiety disorder.  

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disability diagnosed as generalized anxiety disorder, and depression is warranted.  The claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal pertaining to entitlement of service connection for PTSD is dismissed.  

Service connection for a psychiatric disability other than PTSD is granted. 




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


